Citation Nr: 1419131	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory disability, to include bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran has certified active duty service from August 1990 to August 1994; from December 2000 to November 2001; from October 2003 to April 2005; and from June 2005 to October 2006.  He had additional duty with the Arkansas Army National Guard, including a period of mobilized service from May 27 to December 1999.  The Veteran served in Iraq and is recipient of the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Waco, Texas, RO, which, in pertinent part, denied service connection for bronchitis.  In July 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of that proceeding has been associated with the Veteran's VA claims file.  The Board remanded this case to the Appeals Management Center (AMC) in December 2010 for additional development.  It returns now for appellate consideration.

While this case was on remand, the Veteran submitted a July 2012 claim for service connection for sleep apnea.  The claim and additional VA treatment records from 2011 to 2013 were associated with the Veteran's electronic "Virtual VA" file.  The VA treatment records mention a diagnosis of chronic obstructive pulmonary disease (COPD), which, as will be discussed below, is duplicative of the evidence of record when this claim was readjudicated by the AMC in November 2011.  The remaining additional evidence is not pertinent to service connection for a chronic respiratory disability.  Remand for initial consideration by the Agency of Original Jurisdiction or waiver of such consideration is not necessary.  38 C.F.R. §§ 19.37, 20.1304 (2013).


FINDINGS OF FACT

1.  The Veteran has a current disability of chronic bronchitis.

2.  The Veteran's chronic bronchitis is the result of long-term use of tobacco products.  

3.  The Veteran's claim for service connection for a chronic respiratory disability was filed after June 9, 1998.

4.  The Veteran's chronic bronchitis did not manifest during active duty service.

5.  The Veteran's chronic bronchitis has not been otherwise shown to have been incurred or aggravated during active duty service.


CONCLUSION OF LAW

A chronic respiratory disorder, to include bronchitis, was not incurred in or aggravated by an in-service disease or injury.  38 U.S.C.A. §§ 1101, 1103, 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.300, 3.303, 3.304, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection for a chronic respiratory disability.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.103, 3.159.

VA has satisfied its duties to notify the Veteran under 38 U.S.C.A. § 5103A(a) through an April 2007 letter prior to initial adjudication of the claim in August 2007.  The letter comported with the timing and content notice provisions for service connection claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the July 2010 Board hearing, the undersigned explained to the Veteran the issue on appeal, as well as the elements required to substantiate his claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  The Veteran and his representative have also presented argument that the chronic bronchitis was manifest during service, as will be discussed further below.  These arguments are directly related to the facts that needed to be proven to substantiate this claim.  See 38 C.F.R. §§ 3.300, 3.303.  Thus, any error that may have been committed in complying with the duties set forth by 38 C.F.R. § 3.103(c)(2) is harmless.

The Board concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  Private treatment records have been obtained to the extent available.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Veteran was afforded a February 2009 medical examination to obtain an opinion as to whether his respiratory disability was manifest during or the result of his active duty service.  The VA examiner concluded that chronic bronchitis was not manifest during service and was the result of tobacco use, a basis upon which service connection cannot be awarded, as discussed below.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The VA examiner obtained an accurate history and listened to the Veteran's assertions.  The VA examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds the VA examination to be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case to the AMC in December 2010 to request relevant service department records from the Army National Guard of Arkansas and to readjudicate the claim.  The Army National Guard records were obtained in March 2011.  The claim was readjudicated in a November 2011 supplemental statement of the case.  The Board finds that the AMC complied substantially with December 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  Id.

II.  The Merits of the Claim

The Veteran contends that he developed chronic bronchitis during active duty service, for which service connection should be granted.  He testified that he originally sought treatment for bronchitis in 1994, and that the problem recurred seasonally every year thereafter.

Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran was evaluated during the February 2009 VA examination.  The VA examiner diagnosed chronic bronchitis at that time.  The Veteran's VA treatment records dated after the 2009 VA examination report indicate that he has COPD.  Chronic bronchitis is a type of COPD.  See Dorland's Illustrated Medical Dictionary 256 (31st ed. 2007).  The current disability, whether called chronic bronchitis or COPD, is established.  See Shedden, 381 F.3d at 1167.

The February 2009 VA examination report contains an opinion that the chronic bronchitis is due to the Veteran's long-term use of cigarettes.  The Veteran reported a lengthy history of cigarette smoking at the February 2009 VA examination, indicating that he had quit smoking the previous month.  The Veteran also testified that he was attempting to quit smoking at his July 2010 hearing before the undersigned.  There are references to cigarette smoking contained in the Veteran's service treatment records as well.  The Veteran does not contest that he used tobacco products.  Thus, there is ample factual predicate in the record for a tobacco use etiology.  This is the only medical opinion considering the etiology of the Veteran's chronic bronchitis.  
The preponderance of the evidence demonstrates that the chronic bronchitis is the result of the Veteran's use of tobacco products.  He does not allege an alternative etiology for the chronic bronchitis.  Instead, his arguments go to the requirements of 38 C.F.R. § 3.300, that the chronic bronchitis became manifest during service.  In the absence of lay or medical evidence to the contrary of the February 2009 VA opinion, the Board finds that the chronic bronchitis is the result of the Veteran's use of tobacco products.  Shedden, at 1167.

For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300(a).  The prohibition does not apply if the disability resulted from a disease or injury that can be service-connected on some basis other than the Veteran's use of tobacco products during service, or if the disability became manifest during service.  38 C.F.R. § 3.300(b)(1).  The Veteran's claim for service connection was received by VA in March 2007.  The strictures of 38 C.F.R. § 3.300 apply to this claim.  Thus, although the Veteran used cigarettes during service, the Board cannot find that this is an in-service event, injury, or disease to which the current disability may be related.  Shedden, at 1167.  Instead, the evidence must show that the disability became manifest during service or was otherwise incurred or aggravated by an in-service event, injury, or disease.  38 C.F.R. § 3.300(b).

The Veteran's representative submitted argument in support of this appeal in an August 2013 informal hearing presentation.  First, the representative makes reference to presumptive periods and presumptive provisions related to service connection.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  The Board notes that these presumptive provisions of law pertain only to those "chronic diseases" listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  The Veteran has a diagnosis of chronic bronchitis or COPD, as discussed above.  These disorders are not on the § 3.309(a) list.  The closest listed disorder is bronchiectasis, which the evidence does not suggest, and the Veteran does not allege, is present in this case.  Thus, the "chronic disease" presumptive provisions of law are not applicable.  See Walker, 708 F.3d at 1337.  Second, the representative argues that the Veteran initially developed chronic bronchitis during service.  The representative does not cite specific evidence in the record to support this proposition.  

The Veteran contends that his current, chronic bronchitis is the same disability for which he has been treated repeatedly since 1991, during his original period of active duty service.  The Veteran argues that the many instances of care in his service treatment records demonstrate the presence of chronic bronchitis.  The Veteran supplemented his service treatment records with his testimony before the undersigned in July 2010.  

The Veteran does not have the requisite medical experience, knowledge or training to qualify as a medical expert.  He is, therefore, a lay person who may provide lay evidence.  38 C.F.R. § 3.159(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In this case, the Board finds that the Veteran is not competent to diagnose himself, either presently or historically, with chronic bronchitis or any other respiratory disorder.  The Veteran is competent to report his periodic symptoms of chest congestion, coughing, and wheezing.  As will be shown in the medical evidence below, the Veteran contends that he was treated for bronchitis repeatedly during service, but many of these instances resulted in diagnoses of upper respiratory infection, strep throat, pharyngitis, common cold, acute (rather than chronic) bronchitis, and viral syndrome.  Although the Veteran appears to be earnest in reporting his history to the best of his ability, this does not give him the expertise sufficient to distinguish between all of the distinct respiratory disorders for which he was actually treated.  Indeed, the Veteran's testimony and statements in support of his claim treat all of these episodes as the same, which is not what the contemporaneous medical evidence shows.  Given the wide range of diagnoses offered by those qualified to provide diagnoses, the Board finds that the question of whether the Veteran had chronic bronchitis during service is beyond the competence of a lay person.  Jandreau, 492 F.3d at 1377.  The Board turns to consider the medical evidence of record.

In a July 2008 statement, the Veteran argued that his service treatment records from his August 1990 to August 1994 period of service had not been considered and that his records showed bronchitis on more than one occasion.  The Veteran correctly indicated that there was more than one occasion where he was treated for bronchitis in his service treatment records.  He submitted duplicate copies of his service treatment records, which include those described below.  

The Veteran's service treatment records show numerous treatment visits for complaints of coughing, congestion, and respiratory problems, but not a diagnosis of chronic bronchitis.  

A July 1991 service treatment note indicates that the Veteran had been seen for strep throat in November 1990.  

In February 1991, the Veteran complained of chest congestion, sore throat, and pain for five days.  The impression was a possible upper respiratory infection (URI) with possible otitis media.  

In July 1991, the Veteran was seen with complaints nasal congestion, runny nose, sore throat, cough, and purulent nasal drainage (PND).  He was diagnosed with an URI/bronchitis.  

In August 1991, the Veteran was seen with complaints of a sore throat, claiming it felt like when he had strep throat.  A throat culture was ordered, but no follow or impression was recorded.  

In July 1992, the Veteran was seen for complaints of cough, sore throat, runny nose, and a "heavy feeling" in his sinuses for two days.  He was noted to be a smoker.  The impression was a common cold.
In December 1992, the Veteran was seen with complaints of sore throat, bronchitis, chest congestion, productive cough, mucous buildup, and pain with swallowing for about one week.  He was diagnosed with exudative pharyngitis.  A chest x-ray was interpreted to not show infiltrates or cardiomegaly.  

In September 1993, the Veteran complained of strep throat.  He had a productive cough and inspirational wheezing.  The impression was an URI.  The Veteran was noted to smoke.

During an annual medical evaluation in January 1997, the Veteran reported that he had bronchitis since his previous periodic physical examination and that he had been seen by a medical care provider for bronchitis.  

On May 8, 1999, the Veteran was seen for complaints of being lethargic for a two day period.  The Veteran was given an assessment of fatigue and bronchitis.  The treating examiner questioned whether the Veteran's bronchitis was acute vs. chronic, without resolving the question.  The Veteran was noted to have a twelve year pack history of smoking and was advised to stop in association with the bronchitis diagnosis.  

The Veteran reported the bronchitis during a January 2000 medical evaluation.  On a report of medical history, he denied shortness of breath, pain in his chest, and chronic cough.  On physical examination, the Veteran's lungs and chest were normal.  

In January 2001, the Veteran's private physician, F.Y.M., M.D., reported that the Veteran had been treated for URI, pharyngitis, and viral syndrome in 1994.

Evaluations before and after deployments to Saudi Arabia in 1999, Bosnia in 2001, and Iraq in 2003 and 2005 do not mention bronchitis or other respiratory disorders.  

A February 2004 treatment note indicates that the Veteran reported to sick call complaining of bronchitis and possible strep throat.  The assessment was possible strep throat and bronchitis.  The Veteran was given a Z-pack and albuterol.
The Veteran reported bronchitis on a June 2005 report of medical history.  The Veteran explained that he had been seen for bronchitis in Iraq and been given a Z-pack.  The examiner's comments indicated that the Veteran got bronchitis one to two times per year.  On the accompanying report of medical examination, the clinical evaluation of the Veteran's lungs and chest was normal.  The Veteran's cigarette use was noted and he was counseled on it.

The Veteran was seen again for chest congestion in January 2006.  He was diagnosed with acute bronchitis at the time.  He was given another Z-pack.  

In sum, the Veteran's service treatment records do not show that he had chronic bronchitis.  At most, a May 1999 note questioned whether the Veteran had acute versus chronic bronchitis.  The Board also notes that the May 1999 episode of care occurred three weeks prior to his mobilization to go to Saudi Arabia from May to November 1999.  Even if the May 1999 note had been the first manifestation of chronic bronchitis, it would have occurred while the Veteran was not on active duty.  The Board emphasizes that treatment for bronchitis does not mean that the Veteran had a disability at the time or that his current disability is related to those episodes of illness.  The May 1999 note is illustrative: even on direct, clinical examination during an episode of active symptoms, a treatment provider could not determine whether the Veteran had chronic bronchitis.  

The February 2009 VA examination report provides an explanation for the Veteran's medical history.  The examiner indicated that it is not unusual to have an incidence of one or two bouts of acute bronchitis per year, especially if smoking or gastroesophageal reflux disease is involved.  The fact that cigarette smokers were more prone to respiratory infections was also well known.  The examiner, in reviewing the file, indicated that the episodes of acute bronchitis in service were associated with infection, and were single, self limited, and of short duration.  

The Board notes that the examiner focused on the two 2004 and 2006 treatment episodes from the Veteran's service treatment records.  There is no explicit acknowledgement of the prior episodes from 1990 to 2001 as recounted above.  The Board finds that this is not a fatal error.  A medical examiner is not, however, required to comment on every favorable piece of evidence in a claims file.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  The examiner indicated that the 2004 and 2006 episodes were not chronic bronchitis in part because they were associated with infection.  As shown, the Veteran was noted to have infections in February 1991, July 1991, July 1992, September 1993, 1994, and January 2001.  Given that the omitted medical treatment is consistent with the rationale given by the examiner, the Board considers the omission of specific reference to be immaterial.  In reading the report as a whole, the Board finds that it is adequate for ratings purposes.  Monzingo, 26 Vet. App. at 105.  

In light of the foregoing, the preponderance of the evidence demonstrates that the Veteran's chronic bronchitis was not manifest during service.  The Veteran is not competent to diagnose himself with chronic bronchitis during service; thus, the Board cannot afford his statements probative value.  The contemporaneous medical evidence does not show manifestations of chronic bronchitis during service.  The February 2009 VA medical opinion also concluded that the Veteran's in-service bronchitis was not chronic bronchitis.  Considering the weight of the medical evidence against the claim and the lack of competent evidence in favor, the Board finds that the preponderance of the evidence is against a finding of in-service manifestations of chronic bronchitis.  Without such a finding, service connection cannot be awarded under 38 C.F.R. § 3.300.  See also Shedden, at 1167.  

The Board also notes that the Veteran had service in Iraq during the Persian Gulf War era.  He is, therefore, a "Persian Gulf veteran."  38 C.F.R. § 3.317(e).  Certain presumptive provisions are available to Persian Gulf veterans for undiagnosed illnesses and medically unexplained chronic multisymptom illnesses.  38 C.F.R. § 3.317(a).  As the Veteran's respiratory disability has been diagnosed as chronic bronchitis, the Board finds that he does not have either an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Presumptive service connection is not warranted.  Id.  



As such, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chronic respiratory disability, to include chronic bronchitis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a chronic respiratory disability, to include bronchitis, is denied.



____________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


